


Exhibit 10.77

 

SELECT MEDICAL HOLDINGS CORPORATION

RESTRICTED STOCK AWARD AGREEMENT

UNDER THE 2016 EQUITY INCENTIVE PLAN

 

This Restricted Stock Award Agreement (this “Agreement”) is made as of [Insert
Grant Date] (the “Grant Date”), between SELECT MEDICAL HOLDINGS CORPORATION, a
Delaware corporation (the “Company”), and [NAME OF GRANTEE], an individual (the
“Participant”).

 

WHEREAS, the Company has adopted the 2016 Equity Incentive Plan (the “Plan”),
all of the terms and provisions of which are incorporated herein by reference
and made a part hereof;

 

WHEREAS, the Company or a Subsidiary thereof has retained the Participant to
provide valuable services to the Company or its Subsidiaries;

 

WHEREAS, in order to provide an incentive to the Participant in respect of the
Participant’s employment with the Company or its Subsidiaries, the Company has
approved and authorized the issuance of certain shares of the Common Stock of
the Company, par value $.001 per share (the “Stock”), to the Participant,
subject to the terms of the Plan and this Agreement; and

 

WHEREAS, all capitalized terms used but not defined herein shall have the
meanings set forth in the Plan.

 

NOW, THEREFORE, in consideration of the services to be rendered by the
Participant, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Participant
agree to the terms and conditions set forth herein.

 

1.                                      Award of Restricted Stock.  The Company
hereby awards and issues to the Participant, effective as of the Grant Date,
[Insert Number Granted] shares of Stock (the “Restricted Stock”).

 

2.                                      Vesting. Subject to Section 4 below and
the other provisions of this Agreement, all of the shares of Restricted Stock
shall vest on [Insert Vesting Date], the [fourth] anniversary of the Grant Date
(the “Vesting Date”).  The period beginning on the date hereof through and
including the Vesting Date shall be referred to herein as the “Restricted
Period”.

 

3.                                      Transferability.  Shares of Restricted
Stock which have not vested may not be sold, assigned, transferred, pledged, or
otherwise disposed of under any circumstances during the Restricted Period,
except that such shares may be transferred to a Permitted Transferee who agrees
in writing (in a form satisfactory to the Company and its counsel) to be bound
by this Agreement to the same extent as the Participant.  The Restricted Stock
shall not be subject to execution, attachment or similar process during the
Restricted Period.  Upon any attempt to transfer, assign, pledge, or otherwise
dispose of the Restricted Stock during the Restricted Period contrary to the
provisions of the Plan or this Agreement, or upon the levy of any attachment or

 

--------------------------------------------------------------------------------


 

similar process upon the Restricted Stock during the Restricted Period, the
Restricted Stock shall immediately be forfeited to the Company and cease to be
outstanding.

 

4.                                      Forfeiture of Restricted Stock.  The
Restricted Stock shall immediately be forfeited to the Company and cease to be
outstanding upon the termination of the Participant’s full-time employment with
the Company or its Subsidiaries prior to the Vesting Date for any reason other
than an Exception Event (as hereinafter defined).  For purposes hereof, an
“Exception Event” shall arise if the Participant dies, becomes Disabled (as
defined in the Plan) or is terminated following the occurrence of a Change of
Control (as defined in the Plan).  If an Exception Event occurs prior to the
Vesting Date, a pro rata share of the Restricted Stock (based on the date of the
Exception Event) will vest.  For example, if the Participant dies on the
[second] anniversary of the Grant Date, then [one half] of the Restricted Stock
will vest in favor of the Participant’s estate and the other one half of the
Restricted Stock will be forfeited to the Company and cease to be outstanding. 
The Participant acknowledges that neither the Participant nor the Participant’s
estate will have any claim whatsoever against the Company or any Subsidiary
related to any forfeiture of the Restricted Stock.

 

5.                                      Certain Tax Matters.  The Participant
expressly acknowledges that vesting of the Restricted Stock, and the future
payment of dividends with respect to the Restricted Stock, may give rise to
“wages” subject to withholding.  The Participant expressly acknowledges and
agrees that the Participant’s rights hereunder are subject to the Participant’s
promptly paying to the Company in cash, or by the delivery of shares of the
Restricted Stock acquired hereunder, all taxes required to be withheld in
connection with such vesting or payment.  If vesting occurs as the result of an
Exception Event, then the Company may, without the consent of the Participant or
the Participant’s estate, use some of the Participant’s shares acquired
hereunder to satisfy the Participant’s tax withholding obligations.

 

6.                                      Plan Governing.  The Participant hereby
acknowledges receipt of a copy of the Plan and accepts and agrees to be bound by
all of the terms and conditions of the Plan as if set out verbatim in this
Agreement.  In the event of a conflict between the terms of the Plan and the
terms of this Agreement, the terms of the Plan shall control.

 

7.                                      Miscellaneous.  This Agreement may be
amended only by written agreement of the Participant and the Company and may be
amended without the consent of any other person.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors, representatives, heirs, descendants,
distributees and permitted assigns.  This Agreement may be executed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument.

 

8.                                      Recoupment.  Further to Section 20 under
the Plan, the Participant acknowledges and agrees that the Company will be
entitled to recoup compensation of whatever kind paid by the Company hereunder
in accordance with the compensation recoupment policies set forth in the
Company’s Corporate Governance Guidelines, the terms of which are available on
the Company’s website.

 

9.                                      Holding Period.  Further to Section 20
under the Plan, the Participant acknowledges and agrees that the Restricted
Stock shall be subject to the holding periods set

 

2

--------------------------------------------------------------------------------


 

forth in the Company’s Stock Ownership Guidelines, the terms of which are
available on the Company’s website.

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
Grant Date.

 

SELECT MEDICAL HOLDINGS
CORPORATION

The Participant:

 

 

 

 

By:

 

 

 

 

   Robert A. Ortenzio,
   Executive Chairman & Co-Founder

 

[Name of Grantee]

 

3

--------------------------------------------------------------------------------
